Citation Nr: 9910308	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for inclusion 
body myositis as a result of bilateral herniorrhaphies 
performed at a Department of Veterans Affairs facility in 
March 1982.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active naval service from June 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision of the White 
River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied benefits 
under 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151) for 
inclusion body myositis as a result of surgery performed at a 
VA facility in March 1982.  

The Board notes that in November 1991, in another case, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) 
invalidated 38 C.F.R. § 3.358(c)(3) upon which the original 
decision in the present case was made.  Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  The Court's decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and subsequently appealed to the United States 
Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994).  Thereafter, the Secretary of Veterans Affairs 
(Secretary) sought an opinion from the United States Attorney 
General as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, interim regulations were published deleting the fault 
or accident provision of 38 C.F.R. § 3.358 in order to 
conform the regulations to the Supreme Court's decision.  The 
final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, the RO confirmed the denial of benefits under 
38 U.S.C.A. § 1151 even with consideration of the new 
regulation.  The veteran was informed of this determination 
in an April 1995 supplemental statement of the case.  He and 
his wife testified at a personal hearing in June 1995.  In an 
August 1995 opinion, the hearing officer again denied the 
benefit sought.  The veteran continued his appeal.  

In August 1997, the Board referred the veteran's file to an 
expert in the field of neurology and requested an independent 
medical opinion.  Such opinion was provided in June 1998 and 
the case was returned to the Board after the veteran was 
given the opportunity to respond to the opinion.  
Additionally, the veteran submitted evidence directly to the 
Board with a waiver of RO consideration in accordance with 
38 C.F.R. § 20.1304.  

Finally, the Board also notes that, during the pendency of 
the instant appeal, the Departments of Veterans Affairs and 
Housing and Urban Development, and Independent Agencies 
Appropriations Act, 1997 (Act), Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2874, 2926 (1996), was enacted.  In 
pertinent part, this Act amended 38 U.S.C. § 1151 with regard 
to what constitutes a "qualifying additional disability" 
susceptible of compensation.  However, the Act specifies that 
the amendments to 38 U.S.C. § 1151 are effective for appeals 
filed on or after October 1, 1997.  Hence, they are not 
applicable in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  During VA hospitalization in March 1982, the veteran 
underwent bilateral inguinal herniorrhaphies; shortly 
thereafter, he noticed left leg weakness.  

3.  In November 1985, the veteran was diagnosed with 
inclusion body myositis.  

4.  The veteran's inclusion body myositis is coincident to 
the bilateral herniorrhaphies; it is not shown to be causally 
related to the procedures.  

CONCLUSION OF LAW

Benefits under 38 U.S.C.A. § 1151 for inclusion body myositis 
as a result of bilateral herniorrhaphies performed at a VA 
facility in March 1982 are not warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358(c)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

I.  Factual Background

A VA hospital summary revealed that the veteran was 
hospitalized at the VAMC in White River Junction, Vermont 
from March 15-25, 1982 for bilateral inguinal hernias.  On 
March 16, 1982, he underwent a right inguinal hernia repair.  
After an uneventful recovery from that procedure, he then 
underwent a left inguinal hernia repair on March 22, 1982.  
On discharge, he was ambulating well and his wounds were 
benign.  

In February 1984, the veteran was seen for complaints of leg 
atrophy and weakness.  He reported that his legs had been 
weaker since the bilateral herniorrhaphy in March 1982.  

Medical reports dated in 1985 revealed that the veteran had a 
history of right and left leg weakness following his hernia 
repairs in March 1982.  Progressive muscular atrophy was 
diagnosed, with a differential diagnosis of inflammatory 
myopathy or mononeuropathy multiplex.  A May 1985 tissue 
sample report noted a diagnosis of chronic myopathy with 
superimposed inflammatory changes.  Outpatient records dated 
in June and July 1985 revealed that inflammatory myopathy was 
diagnosed.  A November 1985 biopsy report indicated findings 
compatible with inclusion body myositis.  

On VA examination in August 1985, the veteran complained of 
muscle weakness in his upper and lower extremities, greater 
on the left.  The impression was myopathy, questionable 
polymyositis.  

VA outpatient treatment reports dated from 1988 to 1992 show 
that the veteran continued to complain of hand and leg 
weakness.  A June 1991 tissue specimen report revealed that a 
biopsy of the cricopharyngeus resulted in a diagnosis of 
chronic myopathic features with inflammation.  

In a December 1991 letter, Timothy J. Fries, M.D., reported 
that he had treated the veteran and had diagnosed him with 
inclusion body myositis.  Dr. Fries remarked that this was a 
rare disease characterized by inflammation of the muscles and 
that its etiology was unknown.  He further remarked that it 
was hypothesized that the condition may be an autoimmune 
disorder.  The veteran's symptoms first became manifest in 
1982 when he became aware of left leg weakness after his 
bilateral inguinal herniorrhaphy.  Dr. Fries concluded that 
given the veteran's history and the fact that occasionally 
stressors such as surgery and illness can trigger autoimmune 
disorders, it was possible that the surgery triggered the 
veteran's inclusion body myositis.  

At personal hearings in March 1992 and June 1995, the veteran 
and his wife testified that they believed that the March 1982 
bilateral inguinal hernia procedures performed at the VAMC in 
White River Junction, Vermont may have triggered or caused 
his generalized inclusion body myositis.  The veteran related 
that approximately five weeks after the surgery he began to 
experience weakness in his left leg.  He did not have a 
normal recovery from the surgery and had to lie on the couch 
for several weeks afterwards.  He got so sore that he could 
hardly walk and the weakness in the left leg progressively 
got worse and eventually spread to his neck, right leg, arms, 
and hands.  He did not have these problems prior to the 
surgery.  

In a May 1994 letter to the veteran, James L. Bernat, M.D., 
of the Dartmouth Medical School Neurology Section reported 
that the cause of inclusion body myositis remained unknown.  
Dr. Bernat noted that many experts believed that it had a 
viral basis and related that because the cause was unknown, 
it was "certainly possible" that there was a causal 
relationship between the veteran's double hernia operations 
and the onset of his inclusion body myositis.  However, he 
concluded that he could not say that such a relationship was 
"more probable than not."  

On VA examination in February 1995, it was noted that the 
examiner reviewed the veteran's claims folder.  He related 
that the diagnosis of inclusion body myositis was well 
established.  It was also well established that the veteran 
had significant impairment from the disorder.  He noted that 
there was no known causal relationship between surgery and 
the development of inclusion body myositis and its etiology 
was in doubt.  It was possible that the veteran may have been 
developing early symptoms of inclusion body myositis that 
were subclinical at the time of his surgery in 1982 and may 
have accounted for some of the slowness in recovery.  
However, the two year delay between the surgery and the 
veteran's presentation to a neurologist made it impossible 
for him to theorize a causal relationship between the 
inguinal herniorrhaphies and the subsequent development of 
inclusion body myositis.  Therefore, he concluded that, in 
his opinion, it was more probable than not that there was no 
causal relationship between the two.  

In an independent medical opinion provided in June 1998, 
David Lee Gordon, M.D., Associate Professor in the Department 
of Neurology at The University of Mississippi Medical Center, 
reported that he reviewed the veteran's medical records in 
detail as requested by the VA.  Dr. Gordon indicated that he 
concurred with the diagnosis of inclusion body myositis based 
on the veteran's clinical symptoms; however, the veteran's 
presentation was consistent with an idiopathic condition.  He 
concluded that it was highly unlikely that any causal 
relationship existed between the herniorrhaphy surgeries the 
veteran underwent in March 1982 and his subsequent 
development of inclusion body myositis.  He noted that the 
precise cause of inclusion body myositis was not known, but 
his review of the literature did not reveal any cases in 
which surgery triggered the onset of the condition, despite 
previous speculation by Dr. Timothy Fries.  He believed that 
it was highly likely that the timing of the veteran's 
observance of his symptoms was coincidental to the surgeries 
themselves.  

In an October 1998 letter to the veteran, Toni M. Bauman, 
M.D., a resident in neurology at the Dartmouth-Hitchcock 
Medical Center, related that the cause of inclusion body 
myositis remains unknown.  Dr. Bauman remarked that many 
experts believed that the condition had a viral basis; 
however, a virus had not been isolated and serologic studies 
had failed to substantiate a viral causation except for one 
patient.  She further remarked that the record showed that 
his symptomatology began in 1982, status post bilateral 
inguinal herniorrhaphy.  She indicated that it was 
"certainly possible" that there was a causal relationship 
between the veteran's surgeries and the onset of the 
inclusion body myositis, and this possibility was supported 
by studies that have shown that occasional stressors such as 
surgery or illness can precipitate autoimmune processes.  
However, Dr. Bauman concluded that she could not "with 
certainty" say that such a relationship was "more causal 
than coincidental" at the present time.  

In a memorandum dated October 15, 1998, the veteran's 
representative related that the veteran requested a forty-
five day extension to submit a medical opinion in support of 
his claim.  Later than month, the Board granted the 
extension.  

In a letter to a specialist at the National Institute of 
Neurological Disorders and Stroke, Marionos Dalakas, M.D., 
dated February 11, 1999, Dr. Fries reported that the veteran 
had been diagnosed with inclusion body myositis which had not 
responded to a trial of steroids.  Dr. Fries noted that the 
veteran might benefit from Dr. Dalakas' experimental protocol 
and requested that the veteran be included in his study.  
In a letter to the veteran's national service representative, 
dated February 24, 1999, Jerry Haas, a consultant, reported 
that if the veteran was accepted for treatment at the 
National Institute of Neurological Disorders and Stroke by 
the authority on inclusion body myositis, Dr. Dalakas, the 
RO's decision and the independent medical opinion requested 
by the Board would be "in serious question" as to validity.  
Mr. Haas stated that the Board must accept the fact that the 
veteran has inclusion body myositis and that it was "derived 
from an etiology claimed by the veteran."  Mr. Haas further 
stated that the Board "should then have to go no further."  
He noted that the specialist would take two months to 
determine if the veteran would be allowed to participate in 
the study.  Therefore, he concluded that "in the interest of 
EQUAL JUSTICE," an extension in this case was "in order."  

II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of the veteran, 
disability or dependency and indemnity compensation benefits 
shall be awarded in the same manner as if such disability 
were service connected.  

The corresponding regulation provides:  Compensation will not 
be payable under 38 U.S.C. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b)(2).  Furthermore, in determining whether 
additional disability or death resulted from a disease or an 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, the following 
considerations will govern:  (1)  It will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith; (2)  
The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination; and (3)  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. 
§ 3.358(c)(1)(2)(3).  

The record reflects that the veteran underwent bilateral 
hernia repairs at a VA facility in March 1982.  Shortly 
thereafter, he presented with complaints of left leg 
weakness.  In November 1985, inclusion body myositis was 
diagnosed.  Under the controlling law and regulations stated 
above, benefits under 38 U.S.C.A. § 1151 may be awarded for 
the inclusion body myositis, but not if the condition was 
shown to be coincident with the procedures performed in March 
1982 rather than caused by them.  Hence, the central issue in 
this case is the causal relationship between the veteran's 
inclusion body myositis and the surgeries performed at a VA 
facility in March 1982.  This is a medical question and 
numerous opinions are of record.  

In reviewing all the opinions carefully, the Board concludes 
that benefits under 38 U.S.C.A. § 1151 for inclusion body 
myositis may not be granted.  Initially, the Board notes that 
all of the physicians who have provided opinions in the case 
agree that the veteran has inclusion body myositis.  It has 
also been consistently reported by all of the physicians that 
the cause of inclusion body myositis remains unknown.  On VA 
examination in February 1995, the examiner indicated that it 
was impossible for him to theorize a causal relationship 
between the veteran's inguinal herniorrhaphies and his 
subsequent development of inclusion body myositis.  Hence, he 
opined that it was more probable than not that there was no 
causal relationship between them.  A subsequent independent 
medical opinion provided by Dr. Gordon in June 1998 presented 
a similar conclusion.  Dr. Gordon concluded that it was 
highly unlikely that any causal relationship existed between 
the herniorrhaphy surgeries the veteran underwent in March 
1982 and his subsequent development of inclusion body 
myositis.  Dr. Gordon opined that, despite previous 
speculation by Dr. Timothy Fries that the condition could be 
triggered by surgery, it was highly likely that the timing of 
the veteran's observance of his symptoms was coincidental to 
the surgeries themselves.  

In contrast, the veteran has presented three speculative 
opinions in support of his claim.  Dr. Fries noted that, 
given the veteran's history and the fact that occasionally 
stressors such as surgery and illness can trigger autoimmune 
disorders, it was possible that the veteran's bilateral 
hernia surgery triggered his inclusion body myositis.  Dr. 
Bernat related that it was "certainly possible" that there 
was a causal relationship between the veteran's double hernia 
operations and the onset of his inclusion body myositis.  
However, he was unable to say that such a relationship was 
"more probable than not."  Additionally, Dr. Bauman also 
indicated that such a causal relationship was possible; 
nonetheless, she similarly conceded that she could not say 
"with certainty" that such a relationship was more causal 
than coincidental.  Given the speculative nature of these 
opinions, the Board finds that the VA and independent medical 
opinions discussed above are more persuasive on the issue of 
causality, and accords them greater probative value.  The 
Board concludes that the preponderance of the evidence is 
against the claim for benefits under 38 U.S.C.A. § 1151 
because the veteran's inclusion body myositis is shown to be 
more likely coincident to the surgeries performed in March 
1982 rather than caused by them.  Accordingly, the claim must 
be denied.  

The Board notes that Mr. Haas' assertion that the veteran's 
mere acceptance into a research study on inclusion body 
myositis dictates that the Board must grant the benefit 
sought is misguided and incorrect.  First, the Board does not 
question the diagnosis of inclusion body myositis as Mr. Haas 
implies.  The condition has been consistently diagnosed by 
medical professionals who have treated the veteran, examined 
him, and reviewed his records.  This fact is not in dispute.  
However, the Board is not required to accept that the 
condition "derived from an etiology claimed by the veteran" 
as further asserted by Mr. Haas in his letter.  In fact, it 
may not.  The case law on this point is clearly established:  
Lay persons are not competent to make assertions of medical 
relationship, causation or diagnosis.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App 
492 (1992).  Therefore, the veteran's opinion that his 
inclusion body myositis was caused by the bilateral 
herniorrhaphies performed at a VA facility in March 1982 is 
of no probative value.  The decision herein is based on a 
fully developed record, including opinions rendered by 
medical professionals in accordance with Colvin v. Derwinski, 
1 Vet.App. 171 (1991) and Moore v. Derwinski, 1 Vet.App. 401 
(1991).  

Finally, it is noted that in October 1998, the veteran 
requested a 45 day extension to submit a medical opinion and 
the Board granted the request later that month.  No evidence 
was received as of December 17, 1998.  In January 1999, the 
veteran's representative requested 21 day extension, and 
again, the Board granted the request.  The veteran  
subsequently submitted additional evidence.  Thereafter, Mr. 
Haas indicated, in a letter dated February 11, 1999, that 
another 60 day extension was "in order" so that it could be 
ascertained whether the veteran would be accepted into Dr. 
Dalakas' study.  However, there is no indication that mere 
acceptance into the study would shed further light on the 
etiology of the disability at issue.  Furthermore, the 
request was not made by the veteran or his representative.  
Therefore, the Board concludes that further delay in this 
decision is not warranted.  


ORDER

Benefits under 38 U.S.C.A. § 1151 for inclusion body myositis 
as a result of bilateral herniorrhaphies performed at a VA 
facility in March 1982 are denied.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

 

